Title: To Thomas Jefferson from Benjamin Henry Latrobe, 14 June 1807
From: Latrobe, Benjamin Henry
To: Jefferson, Thomas


                        
                            Dear Sir,
                            
                            Sunday morning Baltimore.—
                        
                        As soon as I had put all my things on board the Vessel, I prepared to set off to Washington from
                            Philadelphia, & the same evening recd. a letter from the Attorney general summoning me to appear as a witness at
                            Richmond on Mr. Burr’s trial. I immediately sent my Son to Wilmington to represent to him the impossibility of leaving my
                            family in the state they then were, without the common conveniences to keep house in Philadelphia, my whole arrangement
                            for the purpose being broke up,—and just ready to proceed in a journey & removal which could not be given up without
                            total ruin to my affairs.—On Thursday my Son having returned I immediately set off intending to sleep at Chester, but I had
                            not crossed the Schuylkill when one of my horses, in play, kicked the coachman on the box so as to lay open the bone of
                            his leg for 4 inches removing skin & muscles entirely. I was therefore forced to return, and immediately to apply to
                                Dr Physick. I could not again proceed till Sunday, & arrived
                            here till Wednesday, having in the excessive heat compleatly knocked up my horses. My youngest Child arrived with symptoms
                            of the Summer complaint, & I therefore waited on Thursday for his recovery, & to give the horses rest. On Friday &
                            Saturday, the weather rendered it impracticable to stir.—I hope to arrive this evening or early tomorrow morning, & will
                            immediately wait upon you—
                  I am with the highest respect, Yrs.
                        
                            B Henry Latrobe
                     
                        
                    